aR

\\4
5|" IN THE UNETED{SEATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
MIG CSE IC:

 

ITM/PEB: USAO# 2015R00566

tore
on

UNITED STATES OF AMERIGA__ 4 *p-€RIMINAL NO. EL -/9- O/ 0

ene

*
v. * (Use of Fire To Commit a Federal
* Felony, 18 U.S.C. § 844(h)(1); Malicious
DIMITRIOS STAVRAKIS, * Destruction of Property by Fire, 18
a/k/a “Demetrios Stavrakis,” * U.S.C. § 844(i); Wire Fraud, 18 U.S.C. §
a/k/a “Jimmy,” * 1343; Aiding and Ahetting, 18 U.S.C. § 2;
* Forfeiture, 18 U.S.C. § 981(a)(1)(C), 21

Defendant *  US.C. § 853, 28 U.S.C. § 2461(c)) -
*
*
hkkkekkk

SUPERSEDING INDICTMENT

| COUNT ONE
(Using Fire to Commit a Federal Felony)

The Grand Jury for the District of Maryland charges that:
At all times relevant to this Superseding Indictment:
Introduction

1. Defendant DEMETRIOS STAVRAKIS, a/k/a “Dimitrios Stavrakis,” alk/a
“Jimmy,” (hereinafter “STAVRAKIS”) born 1965, was a resident of Lutherville-Timonium,
Maryland.

2. Unless otherwise specified, the entities described in Paragraphs 3 through 7 are
related through STAVRAKIS and are collectively referred to herein as “ADCOR.”

3. STAVRAKIS was the president of ADCOR Industries, Inc., ““ADCOR
Industries) a precision machine part manufacturer operating out of a building located at 234 S.
Haven Street, Baltimore, MD (hereinafter “234 8. Haven Street”).

4, STAVRAKIS had a 50% ownership interest in ADCOR Packaging, LLC,

]
(“ADCOR Packaging), a company that manufactured parts and assembled machines that bottled
beverages. ADCOR Packaging also operated out of the building located at 234 S. Haven Street.

5, The property located at 234 $. Haven Street was owned by T.J. Enterprises, LLC,
areal estate holding company owned by STAVRAKIS.

6. ADCOR Industries created ADCOR Defense in 2009 to market firearms, after
obtaining a Federal Firearms License (FFL) through the Bureau of Alcohol, Tobacco, Firearms,
and Explosives (ATF). ADCOR Industries produced upper receivers for Colt and patented an M-
4 style rifle which was developed in 2008 and marketed by ADCOR Defense.

7. ADCOR Services, LLC, was created and owned by STAVRAKIS. ADCOR
Services, LLC, was utilized for labor services and to make payroll payments.

8. By manufacturing parts for customers in the beverage, aerospace, firearms, and
defense industries, ADCOR used the property at 234 S. Haven Street in interstate commerce and ©
in activities affecting interstate commerce.

9. Goodman-Gable-Gould/Adjusters International (“GGG”) is a public adjuster
firm hired by insurance policyholders to assist with the process of submitting an insurance
claim and expediting the receipt of insurance proceeds after a loss.

Prior Insurance Claims

10. On or about February 18, 2003, the roof of the ADCOR building located at
234 S. Haven Street, collapsed under the weight of accumulated snow. The property was
insured by the Hartford Insurance Company (“Hartford Insurance”). The loss claimed by

-ADCOR was over $12 million. After litigation, Hartford Insurance paid approximately $7
million on this claim.

11. On or about May 9, 2007, there was a fire at a building located at 910 S$.
Grundy Street, Baltimore, Maryland, owned and used by ADCOR to store product and
equipment. The property was insured by Berkley Mid-Atlantic Group, Fireman’s Insurance
Company of Washington, DC (“Fireman’s Insurance”). ADCOR retained to GGG to assist
in compiling and submitted a claim to Fireman’s Insurance. Fireman’s Insurance paid
approximately $10.8 million on the claim. ADCOR did not use the proceeds to rebuild the
property at 910 S. Grundy Street; rather, ADCOR used the proceeds to purchase equipment
and make capital improvements at 234 S. Haven Street. In November of 2007, two Makino
A61 machines were purchased for $283,065 each. And in December of 2008, two more
Makino A61 machines were purchased for $295,744.26 each.

Financial Condition of ADCOR Prior to the Fire

12. From 2010 through 2014, ADCOR Industries posted operating losses in their
respective end of year financial statements ranging from $499,014 to $3,753,709.

13. In 2012, ADCOR Industries incurred an operating loss of $1,847,407. To offset
these losses, STAVRAKIS entered into a personal loan agreement to borrow $5,000,000 in
2012. Proceeds from this personal loan were used in part to repay other loan obligations.

14, . In2013, ADCOR Industries posted an operating loss of $1,518,969. In order to
meet growing debt obligations under a loan forbearance agreement with M&T Bank, ADCOR
sold assets to include its Beverage Division to ADCOR Packaging Group in order to eliminate
intercompany payables due to ADCOR Packaging Group. Sales of these assets generated
$2,591,184. As a result, in 2013, ADCOR Industries reflected net income of $952,834.

15. In 2013, an independent accounting firm reviewed ADCOR’s financial statements
and concluded that, “[a]s of December 31, 2013, the balance of cash and cash equivalents is

inadequate to fund operations through December 31, 2014. These factors raise concerns about
ADCOR’s ability to continue as a going concern.” The statement was intended to advise
ownership, and also to warn potential investors, that ADCOR Industries was at risk of becoming
insolvent.

16. In 2014, ADCOR sold its Beverage Division to an outside competitor for more
than $9 million. STAVRAKITS’S portion of the proceeds of this sale were used, in part, to repay
loans, and inject working capital into the remaining ADCOR businesses.

17. In 2014, the same independent accounting firm (supra J 15) reviewed ADCOR’s
financial statements and concluded that, “As of December 31, 2014, the balance of cash and cash
equivalents is inadequate to fund operations through December 3 1, 2015. These factors raise
concern about the company’s ability to continue as a going concern.” Again, this statement was
intended to advise ownership and warn potential investors that ADCOR Industries remained at
risk of insolvency.

18. In 2012 and 2014, ADCOR defaulted on loans, and as a result, entered into
forbearance agreements with a succession of lenders, first M&T Bank, then 1*' Mariner Bank,
and then Bank of America.

19. From 2012 through July of 2015, ADCOR failed to timely pay suppliers including
Alpha Grainger, FN Manufacturing, LLC, Hadco Metal Trading Co., LLC, and Admiral Metals.
Suppliers sent some of the past due balances owed by ADCOR to collection.

20.  Onor about June 25, 2015, ADCOR filed a complaint against Beretta U.S.A.
Corporation alleging multiple civil claims, including breach of contract, m Baltimore County

. Circuit Court. In order to fund this litigation, ADCOR entered into a Joan agreement with Global
Credit Recovery, LLC, a firm that loaned up to $750,900 in exchange for 20% annual interest, as

well as 10% of any settlement or award ADCOR realized from the lawsuit.
21, As of July 2015, several of the machines at ADCOR had been in use for over
thirty years, having first been placed into service in 1984 and 1985, including two LaBlond
Makino MC-65 Machines, two LaBlond Makino FMC 106/A30 Machines, and one Matsuura
MC 500V2 Machine. As of July 2015, at least two machines at ADCOR were not in working
order. In addition, the four Makino machines put into service in late 2007 were depreciated on an
accelerated basis for tax purposes and were either fully depreciated or nearly fully depreciated by
July of 2015. For example, the Makino machines placed into service in late 2007 (see { 11,
supra) were reported at 10 year straight-line depreciation; as a result, as of July 2015, these
machines were 75% depreciated for financial statement purposes.

22. From January 2015 through July 2015, ADCOR Industries posted net monthly
losses. The cumulative loss for ADCOR Industries from January 1, 2015 through June 30, 2015,
was $779,171.71. In this same time frame, cumulative net operating losses were $241,809.66.

The Victim Insurance Company and Policies

23. Travelers Indemnity Company of America (hereinafter “Travelers”), was an
insurance company headquartered in Connecticut authorized to transact business in Maryland.
Travelers’ data cénters, including the servers for Travelers’ email, were located in Georgia and
Nebraska.

24. ‘Travelers issued a commercial property insurance policy to ADCOR Industries
(hereinafter “ADCOR Industries policy”), effective through July 1, 2016. The coverage limits of
the policy were $4,291,000 for the building, $12,825,000 for business personal property, and
$5,050,100 for business income.

25. ADCOR Packaging had a commercial property insurance policy from Travelers

Insurance (hereinafter “ADCOR Packaging policy”), effective through July 1, 2016. The
coverage limits of the policy were $1,000,000 for contents, and $300,000 for business income
and expenses.

26. Travelers’ insurance policies excluded coverage for “Intentional Loss” defined as,
“Any act an insured commits or conspires to commit with the intent to cause a loss. In the event
of such loss, no insured is entitled to coverage, included insureds who did not commit or
conspire to commit the act causing the loss.”

27, Travelers’ insurance policies excluded coverage for “Dishonesty or criminal act
by you, any of your partners, members, officers, managers, employees (including leased
employees), directors, trustees, authorized representatives or anyone with whom you entrust the
property for any purpose: (1} Acting alone or in collusion with others; or (2) Whether or not
occurring during the hours of employment.” —

28. Travelers’ insurance policies excluded coverage for “Concealment,
Misrepresentation or Fraud: This Coverage Part is void in any case of fraud by you as it relates to
this Coverage Part at any time. It is also void if you or any other insured, at any time,
intentionally conceal or misrepresent a material fact concerning: a. This Coverage Part; b. The
Covered Property; c. Your interest in the Covered Property; or d. A claim under this Coverage
Part.”

The Charge

29. Beginning at a time unknown to the Grand Jury, but no later than on or about July

28, 2015, and continuing until on or about August 5, 2016, the defendant,
DEMETRIOS STAVRAKIS,

a/k/a Dimitrios Stavrakis,
a/k/a “Jimmy,”
knowingly used fire to commit a felony prosecutable in a court of the United States; to wit: wire
fraud in violation of Title 18, United States Code, Section 1343, as charged in Counts Two and
Three of this Superseding Indictment and incorporated here.

18 U.S.C. § 844(h)(1)
18 U.S.C. §2
COUNT TWO

(Wire Fraud)
1, The allegations contained in Paragraphs | through 28 of Count One are
incorporated by reference here.
2. Beginning at a time unknown to the Grand Jury, but at least as of on or about July

29, 2015, and continuing through August 5, 2016, the defendant,
DEMETRIOS STAVRAKIS,
a/k/a Dimitrios Stavrakis,
a/k/a “Jimmy,”

devised and intended to devise a scheme to defraud Travelers Insurance Company, and to obtain
money and property by means of materially false and fraudulent pretenses, representations and
promises from Travelers Insurance Company.

The Wire Fraud Scheme

3. STAVRAKIS devised and intended to devise a scheme to defraud Travelers
Insurance Company, and to obtain money and property by means of materially false and
fraudulent pretenses, representations and promises from Travelers Insurance Company.

4, It was part of the scheme to defraud that STAVRAKIS intended to cause damage
to the commercial property at 234 S. Haven Street.

5. It was further part of the scheme to defraud that STAVRAKIS caused notification
to be made to Travelers which was false, fraudulent, and omitted material facts regarding the fire
at 234 S. Haven Street.

6. It was further part of the scheme to defraud that STAVRAKIS caused claims to
be made to Travelers for insurance proceeds for loss caused by a fire that he intentionally set or
aided and abetted one or more person known and unknown to intentionally set.

7. It was part of the scheme to defraud that STAVRAKIS sought to obtain insurance
proceeds from the fire at 234 S. Haven Street.

8. It was further part of the scheme to defraud that STAVRAKIS made false and
fraudulent statements and omitted material facts to GGG, knowing GGG would file a claim with
Travelers. |

9. It was further part of the scheme to defraud that STAVRAKIS used and caused to
be used interstate wires in order to communicate with Travelers.

Acts in Furtherance of the Scheme to defraud

10.  Onor about July 28, 2015, at approximately 5:52:12 p.m. and 5:53:52 p.m.,
STAVRAKIS utilized tape in an effort to defeat one of the security features on the front door for
the purpose of having a fire set therein.

11. Onor about July 29, 2015, between approximately 12:25 a.m. and 1:30 a.m., the
building housing ADCOR at 234 S. Haven Street was set on fire by use of a flammable liquid
known as Methanol, a solvent used as a cleaning agent, in a small self-contained office area of
the warehouse known as the “DNC Hut.” The fire destroyed the DNC Hut, its contents, and
damaged a portion of the ceiling directly above the DNC Hut.

12. Onor about July 29, 2015, STAVRAKIS called GGG to notify them of the fire,
and to request that GGG assist in the claims process with Travelers. GGG, in turn, notified
Travelers of the fire.

13. On various dates between July 29, 2015 and August 5, 2016, GGG, acting on
behalf of STAVRAKIS, ADCOR Industries, and ADCOR Packing, submitted false and
fraudulent claims for insurance proceeds to Travelers in a collective amount of over $21 million.

14. On various dates between July 29, 2015, and August 5, 2016, STAVRAKIS

caused Traveler to pay the claims submitted by GGG on behalf of STAVRAKIS, ADCOR
Industries, and ADCOR Packaging, and Travelers did so by mailing checks payable to ADCOR
Industries and ADCOR Packaging, and communications regarding same caused wires to travel in
interstate commerce. Travelers paid approximately $14,721,071.55 total on the claims submitted
under the ADCOR Industries Policy, and approximately $360,364 total on the claims submitted
under the ADCOR Packaging Policy. ,

15. | The money paid on the insurance claims was used by ADCOR to cover a variety
of business-related expenses, including, but not limited to, the following (in approximate
amounts): $6,591,856.66 used to purchase new machines and equipment, including four
horizontal machining centers valued at approximately $1.5 million; $917,729.75 in firearms parts
inventory; $1,474,809.30 in cleaning and repairs; $635,191.43 building restoration, including
$216,237.21 in electrical repairs and restoration; and $60,180 business income and extra
expenses. In addition, insurance proceeds were transferred or used for other expenses, including,
but not limited to, the following: on or about October 2, 2015, $600,000 was transferred to PNC
account ending 3156 in the name of STAVRAKIS’S wite, after which regular monthly
payments of approximately $6,000 followed; on or about November 5, 2015, approximately
$98,499.20 to Mercedes of Catonsville for the purchase of a 2016 Mercedes-Benz GL 550, titled
and registered to STAVRAKIS; and on or about September 4, 2015, approximately $25,500 to
Williamsport Harley-Davidson for a 2016 Street Glide.

The Charge

16. | Onor about July 29, 2015, in the District of Maryland and elsewhere, the

defendant,

DEMETRIOS STAVRAKIS,
a/k/a “Jimmy,”
a/k/a Dimitrios Stavrakis,

10
for the purpose of executing the scheme described above, and attempting to do so, did transmit
and cause to be transmitted by means of wire communication in interstate commerce the
following signals and sounds; to wit, a telephone call from Maryland to the claims center for
Travelers Insurance in Florida, which caused additional interstate communications concerning
the claim that traveled in interstate commerce, including to Georgia, Nebraska, and Connecticut,
reporting the fire at the commercial structure located at 234 S. Haven Street.

18 U.S.C. § 1343
18 U.S.C. §2

11
COUNT THREE
(Wire Fraud)

The Grand Jury for the District of Maryland further charges that:
l. The allegations contained in Paragraphs 1 through 28 of Count One and

Paragraphs 8, 9, 12, 14, and 15 of Count Two are incorporated by reference here.

 

The Scheme to Defraud
2. From on or about July 29, 2015, and continuing until on or about August 5, 2016,
the defendant, |
DEMETRIOS STAVRAKIS,

a/k/a Dimitrios Stavrakis,
a/k/a “Jimmy,”

devised and intended to devise a scheme to defraud Travelers Insurance Company, and to obtain
money and property by means of materially false and fraudulent pretenses, representations and
promises from Travelers Insurance Company.
Object of the Scheme to Defraud

3. It was the object of the scheme to defraud to cause Travelers to pay inflated and
excessive insurance proceeds under the ADCOR Industries policy to which ADCOR was not
entitled and from which STAVRAKIS unlawfully benefitted.

Manner and Means of the Scheme and Artifice to Defraud
4, It was part of the scheme to defraud that STAVRAKIS sought to unlawfully

obtain insurance proceeds, and unlawfully increase the amount of insurance proceeds received
following the fire at 234 S. Haven Street.

5. It was further part of the scheme to defraud that STAVRAKIS made false and
fraudulent statements and omitted material facts to GGG, knowing GGG would file a claim

seeking payments to cover costs with Travelers based on those misrepresentations.

12
6, It was further part of the scheme to defraud that STAVRAKIS made false and
fraudulent statements and omitted material facts to Travelers for the purpose of obtaining and
unlawfully benefitting from insurance proceeds.

7. It was further part of the scheme to defraud that STAVRAKIS used and caused to
be used interstate wires in order to receive payment from and communicate with Travelers.

8. It was a further part of the scheme to defraud that STAVRAKIS falsely
represented and caused to be falsely represented to GGG, who then represented to Travelers, in
emails, and other interstate communications, including, but not limited to, emails sent on or
about September 14, 2015, October 22, 2015, November 24, 2015, January 13, 2016, and
January 18, 2016, that the security system, including the alarm and security camera system, were
damaged by the fire, and further that the security cameras were damaged during the clean-up
after the fire, which would cost over $30,000 to repair.

| The Charge

9. On or about September 14, 2015, and August 5, 2016, in the District of Maryland

and elsewhere, the defendant,

DEMETRIOS STAVRAKIS,
a/k/a Dimitrios Stavrakis,
a/k/a “Jimmy,”
for the purpose of executing the scheme described above, and attempting to do so, did transmit
and cause to be transmitted by means of wire communication in interstate commerce the
following signals and sounds, that is, emails exchanged between GGG, Atlantic Estimating,
LLC, and Travelers, which traveled to Travelers’ servers in Georgia and Nebraska, regarding

replacement of security system, and payments regarding same.

18 U.S.C. § 1343
18 U.S.C. §2

13
COUNT FOUR
(Malicious Destruction of Real Property by Fire)

The Grand Jury for the District of Maryland further charges that:

1. The allegations contained in Paragraphs 1 through 28 of Count One are
incorporated here.
2. Beginning at a time unknown but not later than July 28, 2015, and continuing

until on or about August 5, 2016, the defendant,
DEMETRIOS STAVRAKIS,
a/k/a Dimitrios Stavrakis,
a/k/a “Jimmy,”
aided and abetted the malicious damage and destruction, by means of fire, of any building and
other real and personal property used in interstate commerce and in activities affecting interstate

commerce, to wit: the ADCOR building located at 234 S. Haven Street.

18 U.S.C. § 844(3)
18 U.S.C. §2

14
FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further charges that:
1, The allegations contained in Count Four of the Superseding Indictment are
realleged and incorporated here for the purpose of alleging forfeiture.
2. Pursuant to Rule 32.2, Fed. R. Crim. P., 18 U.S.C. § 981(a)(1\(C), and 28 U.S.C.
§ 2461, notice is hereby given to STAVRAKIS that the United States will seek forfeiture as part
of any sentence upon conviction of an offense in violation of 18 U.S.C. § 1343, of all property,

real and personal, which constitutes and is derived from proceeds traceable to the scheme to

defraud.
3. The property to be forfeited includes, but is not limited to, the following:
a. A sum of money equal to the value of the proceeds of the scheme to defraud,
which amount is approximately $15,081,435.55; and
b. The merchandise fraudulently obtained during the course of the scheme
detailed above.
4. . If any of the property described above, as a result of any act or omission of the

above-listed defendants:

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be
divided without difficulty,

9 Be Tp

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21
U.S.C. § 853(p).
18 U.S.C. § 981(ajd)(C)

28 U.S.C. § 2461(c) .
21 U.S.C. § 853(p)

15
 

Robeck K. Hur (Gov

ROBERT K. HUR
UNITED STATES ATTORNEY

A TRUE BILL:

"SIGNATURE REDACTED sT¢ |g

Foreperson Date

 

 

 

16
